Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/11/2020 has been entered. Claims 1-2, 6-9, 12-13 and 15 are currently amended.  Claims 3-5, 10-11, 14 and 16-20 are cancelled. Claims 1-2, 6-9, 12-13 and 15 are pending with claims 6-9, 12-13 and 15 withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on 11/11/2020 is acknowledged.
Claims 6-9, 12-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.
Claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-9, 12-13 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 6-9, 12-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 discloses an automotive steel with a high product of strength and elongation, with chemical elements in percentage by mass being: C: 0.1-0.3%, Si: 0.1-2.0%, Mn: 7.5-12%, Al: 0.01-2.0%, and a balance of iron and unavoidable impurities, wherein the automotive steel with a high product of strength and elongation comprises a microstructure of austenite + martensite + ferrite, wherein the phase of austenite has a proportion of 20%-40%, and the phase of the martensite has a proportion of 50%-70%, or the automotive steel with a high product of strength and elongation comprises a microstructure of austenite + martensite, wherein the phase of the austenite has a proportion of 20%-50%; wherein the tensile strength of the automotive steel with a product of strength and elongation is >1500MPa, and its 
The closest prior art is the disclosure of Nakagawa et al (US-20170306437-A1).  Nakagawa teaches high-strength hot-pressed part having a specified chemical composition, a microstructure including, in terms of volume fraction, 80% or more of a martensite phase, in a range of 3.0% to 20.0% of a retained austenite phase, a tensile strength TS of 1500 MPa or more, and a uniform elongation uEl of 6.0% or more (abstract).  Nakagawa’s 3-20% of retained austenite phase is barely overlapping the claimed 20%-40%.  The steels of Nakagawa do not have the claimed product of strength and elongation of >30GPa%.  Nakagawa’s manufacturing process is different from the current invention in that it does not comprise annealing in a bell furnace, the first annealing after cold rolling and the second annealing.  Therefore, the claimed limitations cannot be considered inherent or obvious in Nakagawa’s teaching.

Conclusion
Claims 1-2, 6-9, 12-13 and 15 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734